Citation Nr: 0520054	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran had active service from July 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that denied service connection for arthritis and 
degenerative joint disease claimed as a residual of an 
allergic reaction to penicillin.  After the veteran submitted 
a timely Notice of Disagreement, the RO sent the veteran a 
Statement of the Case regarding this issue in January 2000.  
The veteran submitted his substantive appeal in regard to 
this issue in March 2000.

In a December 2000 rating decision the RO denied, among other 
things, entitlement to service connection for a right 
orchiectomy and entitlement to special monthly compensation 
based on anatomical loss of a creative organ.  The veteran 
perfected appeals as to these issues.

In a January 2002 rating action the RO granted service 
connection for a right orchiectomy, and special monthly 
compensation for anatomical loss of a creative organ.  
Accordingly, only the issue of service connection for 
arthritis and degenerative joint disease claimed as a 
residual of an allergic reaction to penicillin remains in 
appellate status.

The Board entered a decision in September 2003, which found 
that new and material evidence had been received to reopen 
the previously denied claim of entitlement to service 
connection for arthritis and degenerative joint disease 
claimed as a residual of an allergic reaction to penicillin 
and thereafter denied the issue of service connection for 
arthritis and degenerative joint disease, claimed as a 
residual of an allergic reaction to penicillin.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) and in January 2005, the veteran and VA's 
General Counsel submitted a joint motion to the Court seeking 
to vacate the Board's decision, and remand the matter to the 
Board for further action.  The Court granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis for the joint motion was that the veteran had not 
been informed prior to the Board's decision that service 
medical records pertaining to reported treatment during 
service at Nuremburg, Germany, were unavailable.  See 
38 U.S.C.A. § 5103A(b)(2) (West 2002).

Accordingly, the veteran must be given notice of the fact 
that on January 2003, the RO requested the veteran's clinical 
records from the U.S. Army Hospital in Nuremberg, Germany, 
and that the service department responded that a search was 
conducted but no records were located.

In argument recently submitted to the Board, the veteran's 
representative argued that the veteran has current arthritis 
as the result an injury sustained during active duty training 
at Fort Sills, Oklahoma in 1974.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The record contains current medical findings of arthritis.  
Service department records show that he was ordered to a 
period of full time duty for training at Fort Sills, Oklahoma 
in October and November 1974.  The veteran has testified to 
an injury during this period, and his statements can be read 
as reporting a continuity of symptomatology since that 
accident.  An examination is needed in order to obtain a 
competent opinion as to whether any current arthritis can be 
related to that injury.

In view of the foregoing, this case is remanded for the 
following:

1.  Notify the veteran and his 
representative that in January 2003 the 
RO attempted to obtain the veteran's 
clinical records of treatment at the 
U.S. Army Hospital in Nuremberg, 
Germany, but the service department 
responded that a search was conducted 
and no records were located.  

2.  Furnish the veteran and his 
representative with a copy of the August 
2003 memo from a decision review officer 
detailing the efforts made to obtain 
records from the U.S. Army Hospital in 
Nuremberg, Germany.

3.  Advise the veteran and his 
representative that VA is not aware of 
other sources for these records, or of 
further actions that could produce the 
records.

4.  Afford the veteran a VA orthopedic 
examination in order to obtain an opinion 
as to whether the veteran has current 
arthritis as the result of an injury at 
Fort Sills, Oklahoma in 1974.  After 
examining the veteran and reviewing the 
claims folders the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current arthritis as the result of the 
aforementioned injury in 1974, or as the 
result of any other disease or injury in 
service.  All indicated tests should be 
performed.  The examiner should provide a 
rationale for the opinions.

4.  After ensuring that the examination 
report contains all requested opinions 
and findings, re-adjudicate the claim, 
and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


